     MICHAEL N. FEDER
 1   Nevada Bar No. 7332
 2   DICKINSON WRIGHT PLLC
     8363 West Sunset Road, Suite 200
 3   Las Vegas, NV 89113
     Telephone:   702-550-4440
 4   Facsimile:   844-670-6009
     Email:       mfeder@dickinson-wright.com
 5
 6   MARTIN D. HOLMES (Pro Hac Vice admitted)
     Tennessee Bar No. 012122
 7   PETER F. KLETT (Pro Hac Vice admitted)
     Tennessee Bar No. 012688
 8   DICKINSON WRIGHT PLLC
     Fifth Third Center, Suite 800
 9
     424 Church Street
10   Nashville, TN 37219
     Telephone:    615-244-6538
11   Facsimile:    844-670-6009
     Email:        mdholmes@dickinsonwright.com
12                 pklett@dickinsonwright.com
13
14   Attorneys for Plaintiffs, Putative Collective Class Members
     and Putative Hawaii Class Members
15
16                              UNITED STATES DISTRICT COURT
17                                       DISTRICT OF NEVADA
18
     DANIEL GONZALEZ and JEFFREY HUGHES,                   Case No. 2:18-cv-00979-APG-CWH
19   on behalf of themselves and others similarly
     situated,
20                                                         STIPULATION AND ORDER
                           Plaintiffs,                     EXTENDING DEADLINES FOR
21                                                         PLAINTIFFS TO FILE MOTION
            v.                                             FOR CLASS CERTIFICATION AND
22                                                         EXPERT DISCLOSURE
     DIAMOND RESORTS INTERNATIONAL                         DEADLINES
23   MARKETING, INC., DIAMOND RESORTS
     INTERNATIONAL, INC., DIAMOND
24   RESORTS CORPORATION, and WEST MAUI
     RESORTS PARTNERS, L.P.,
25
                           Defendants.
26
27
                                                   1
28
 1          Plaintiffs and Defendants HEREBY STIPULATE AND AGREE, by and through their

 2   respective counsel, as to the following:

 3          1.        Per the Discovery Plan and Scheduling Order, Plaintiffs’ Motion for Class

 4   Certification is currently due for filing on or before July 29, 2019. See Doc. 38, Discovery Plan

 5   and Scheduling Order, p. 5, Para. 2.b.9.

 6          2.        Plaintiffs’ counsel have advised Defendants’ counsel that they have scheduling

 7   conflicts, including the fact that lead counsel for Plaintiff will be out of state related to another

 8   federal action on July 28 and 29, 2019, which will create difficulty with the completion and filing

 9   of Plaintiffs’ Motion for Class Certification and related filings in support of Plaintiffs’ Motion.

10          3.        In addition, the Court has recently entered an Stipulated Protective Order governing

11   the exchange and use of confidential documents (see Doc. 48), and Plaintiffs have indicated that

12   they anticipate that some documents produced by Defendants following entry of the Stipulated

13   Agreed Protective Order may be used in conjunction with Plaintiffs’ Motion for Class

14   Certification.

15          4.        A brief, one-week extension will not affect the ultimate disposition of this case or

16   the remaining deadlines contained in the Discovery Plan and Scheduling Order.

17          5.        Defendants do not oppose Plaintiffs’ request for a brief one-week extension.

18          6.        Per the Discovery Plan and Scheduling Order, the parties are required to exchange

19   expert disclosures by July 29, 2019 and rebuttal expert disclosures by August 28, 2019. Given the

20   current status of the case, including Plaintiffs’ pending Motion for Conditional Certification related

21   to the FLSA claims of Plaintiffs and putative collective class members, the parties are unable to

22   complete expert disclosures at this time. The parties request that the Court extend the expert

23   disclosure deadline to August 27, 2019, and the rebuttal expert disclosure deadline to September

24   27, 2019.

25          7.        Based on the foregoing, Defendants stipulate to the brief one-week extension from

26   July 29, 2019 to August 5, 2019 for Plaintiffs’ request for an order extending the deadline for

27
                                                       2
28
 1   Plaintiffs to file their Motion for Class Certification from July 29, 2019 to August 5, 2019, and the

 2   parties stipulate and request that the Court extend the expert disclosure deadline from July 29,

 3   2019, to August 27, 2019, and the rebuttal expert disclosure deadline from August 28, 2019, to

 4   September 27, 2019.

 5
 6   IT IS SO STIPULATED this 25th day of July 2019.

 7
     DICKINSON WRIGHT PLLC                      LEWIS ROCA ROTHGERBER CHRISTIE LLP
 8
 9
   /s/ Martin D. Holmes                         /s/ Alison M. Hamer
10 MICHAEL N. FEDER                             HOWARD E. COLE
11 Nevada Bar No. 7332                          Nevada Bar No. 4950
   8363 West Sunset Road, Suite 200             JENNIFER K. HOSTETLER
12 Las Vegas, NV 89113                          Nevada Bar No. 11994
                                                3993 Howard Hughes Pkwy, Suite 600
13
     MARTIN D. HOLMES                           Las Vegas, NV 89169-5996
14   (Admitted Pro Hac Vice)
   Tennessee Bar No. 012122                     KIRSTIN E. MULLER
15 PETER F. KLETT                               (Admitted Pro Hac Vice)
     (Admitted Pro Hac Vice)                    California Bar No. 186373
16 Tennessee Bar No. 012688
                                                ALISON M. HAMER
17 Fifth Third Center, Suite 800                (Admitted Pro Hac Vice)
   424 Church Street                            California Bar No. 258281
18 Nashville, TN 37219                          BENJAMIN J. TREGER
                                                (Admitted Pro Hac Vice)
19                                              California Bar No. 285283
   Attorneys for Plaintiffs,
20 Putative Collective Class Members            Hirschfeld Kramer LLP
   and Putative Hawaii Class Members            233 Wilshire Boulevard, Suite 600
21                                              Santa Monica, California 90401
22
                                                Attorneys for Defendants
23
24
25
26
27
                                                      3
28
                                               IT IS SO ORDERED:
 1
 2
                                               CARL W. HOFFMAN
 3                                             United States Magistrate Judge
 4                                                        July 29, 2019
                                               DATED:
 5
 6
                                     CERTIFICATE OF SERVICE
 7
            I hereby certify that on July 25, 2019, I caused a true and accurate copy of the foregoing
 8
     STIPULATION AND ORDER EXTENDING DEADLINES FOR PLAINTIFFS TO FILE
 9
     MOTION FOR CLASS CERTIFICATION AND EXPERT DISCLOSURE DEADLINES to be
10
     filed with the Clerk of the Court via the Court’s CM/ECF system, which sent an electronic copy
11
     of same to the following counsel of record:
12
     HOWARD E. COLE
13   JENNIFER K. HOSTETLER
     LEWIS ROCA ROTHGERBER CHRISTIE LLP
14
     3993 Howard Hughes Pkwy, Suite 600
15   Las Vegas, NV 89169-5996

16   ALISON MEGAN HAMER (Admitted Pro Hac Vice)
     BENJAMIN JOSEPH TREGER (Admitted Pro Hac Vice)
17   KIRSTIN ELISABETH MULLER (Admitted Pro Hac Vice)
18   HIRSCHFELD KRAMER LLP
     233 Wilshire Boulevard, Suite 600
19   Santa Monica, California 90401

20   Attorneys for Defendants

21
                                                        /s/ Martin D. Holmes
22                                                      Martin D. Holmes
23   NASHVILLE 77850-1 698405v1

24
25
26
27
                                                    4
28
